Cite as 2013 Ark. App. 755

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-13-535


E. LEON JACKSON                                  Opinion Delivered   DECEMBER 18, 2013
                              APPELLANT
                                                 APPEAL FROM THE ARKANSAS
V.                                               WORKERS’ COMPENSATION
                                                 COMMISSION
                                                 [NO. G104519]
O’REILLY AUTOMOTIVE INC. and
GALLAGHER BASSETT SERVICES
INC.
                     APPELLEES                   AFFIRMED



                             DAVID M. GLOVER, Judge


       The issue in this workers’ compensation case is whether appellant Leon Jackson’s left-

knee replacement surgery was reasonable and necessary medical treatment for his admittedly

compensable left-knee injury. The administrative law judge (ALJ) determined that the surgery

was reasonable and necessary and awarded Jackson temporary total-disability benefits from

October 3, 2011, until January 3, 2012. The Commission reversed the ALJ’s determination,

finding that Jackson had failed to prove that his need for a total left-knee replacement was

necessitated by his compensable knee injury and dismissing the case. Jackson now appeals,

arguing that reasonable minds could not conclude that his knee replacement was not

reasonable and necessary medical treatment arising out of his compensable injury. We affirm

the Commission’s decision.
                                  Cite as 2013 Ark. App. 755

       Jackson, a counter salesman for O’Reilly Auto Parts, sustained a compensable injury to

his left knee on February 24, 2011, when a co-worker kicked Jackson in the knee. O’Reilly

accepted the injury as compensable and paid benefits for conservative treatment. These

conservative measures did not alleviate Jackson’s symptoms, and he was referred to the South

Arkansas Orthopedics and Sports Medicine Clinic, where he was seen by Dr. Kenneth Gati.

Dr. Gati ordered an MRI, which revealed evidence of a medial meniscus tear and a

degenerative pattern of horizontal type tears in Jackson’s lateral meniscus. Dr. Gati ordered

a steroid injection, but this measure did not provide Jackson relief, so the doctor scheduled

Jackson for left-knee arthroscopic partial medial and lateral meniscectomies. Jackson continued

to complain of left-knee pain after these procedures. On August 2, 2011, Dr. Gati noted at

Jackson’s follow-up appointment his belief that most of Jackson’s pain was “just related to

osteoarthritis of his knee,” and that the only issue remaining was Jackson’s knee arthritis, which

preexisted his knee injury. Dr. Gati assessed a ten-percent impairment rating to the left lower

extremity for the partial medial and partial lateral meniscectomies. He further noted that his

recommendation for Jackson’s arthritic knee pain was a total knee arthroplasty (replacement),

and that he would schedule that surgery for Jackson through his private insurance. Jackson

underwent the left-knee replacement on October 3, 2011. Dr. Gati released him from his care

on November 30, 2011, and authorized Jackson to return to work on January 3, 2012.

       In Murray v. Stant Manufacturing Gallagher Bassett Services, 2010 Ark. App. 289, at 1–2,

this court set forth our standard of review in workers’ compensation cases:

              In reviewing decisions from the Commission, we view the evidence and all
       reasonable inferences deducible therefrom in the light most favorable to the

                                                2
                                 Cite as 2013 Ark. App. 755

       Commission’s findings, and we affirm if the decision is supported by substantial
       evidence. Whitlach v. Southland Land & Dev., 84 Ark. App. 399, 141 S.W.3d 916
       (2004). Substantial evidence is that relevant evidence which reasonable minds might
       accept as adequate to support a conclusion. K II Constr. Co. v. Crabtree, 78 Ark. App.
222, 79 S.W.3d 414 (2004). The issue is not whether we might have reached a different
       result or whether the evidence would have supported a contrary finding; if reasonable
       minds could reach the Commission's conclusion, we must affirm its decision. Geo.
       Specialty Chem., Inc. v. Clingan, 69 Ark. App. 369, 13 S.W.3d 218 (2000).

               Arkansas Code Annotated section 11-9-508(a) (Supp. 2009) requires an
       employer to provide an injured employee such medical services “as may be reasonably
       necessary in connection with the injury received by the employee.” The employee has
       the burden of proving by a preponderance of the evidence that medical treatment is
       reasonable and necessary. Stone v. Dollar Gen. Stores, 91 Ark. App. 260, 209 S.W.3d 445
       (2005). What constitutes reasonable and necessary medical treatment is a question of
       fact to be determined by the Commission. Bohannon v. Wal-Mart Stores, Inc., 102 Ark.
       App. 37, 279 S.W.3d 502 (2008).

       Questions concerning credibility of witnesses and weight to be given to their testimony

are within the exclusive province of the Commission. Cedar Chem. Co. v. Knight, 372 Ark.
233, 273 S.W.3d 473 (2008). When there are contradictions in the evidence, it is within the

Commission’s province to reconcile conflicting evidence and to determine the true facts. Id.

The Commission is not required to believe the testimony of the claimant or any other witness,

but may accept and translate into findings of fact only those portions of the testimony it deems

worthy of belief; this court is foreclosed from determining the credibility and weight to be

accorded to each witness’s testimony. Id. The Commission has the authority to accept or

reject a medical opinion and the authority to determine its probative value. Poulan Weed Eater

v. Marshall, 79 Ark. App. 129, 84 S.W.3d 878 (2002). While it is within the province of the

Commission to weigh conflicting evidence, the Commission may not arbitrarily disregard

medical evidence. Vite v. Vite, 2010 Ark. App. 565, 377 S.W.3d 453.



                                               3
                                  Cite as 2013 Ark. App. 755

       Jackson argues on appeal that his compensable injury was an aggravation of his

preexisting arthritis and therefore his left-knee replacement was reasonably and necessarily

related to his compensable injury. Jackson points to the fact that, although he had a piece of

torn ligament removed from his left knee in 1994, his knee was asymptomatic for fifteen years,

and it only became symptomatic after his compensable injury.

       For purposes of workers’ compensation law, an employer takes an employee as he finds

him; an aggravation of a preexisting noncompensable condition by a compensable injury is,

itself, compensable. Heritage Baptist Temple v. Robison, 82 Ark. App. 460, 120 S.W.3d 150

(2003). An employee is not required to prove that his compensable injury is the major cause

for the need for treatment unless he is seeking permanent benefits; when the employee has

suffered a specific injury and is only seeking medical benefits and temporary total disability, the

major-cause analysis is not applicable and the employee need only show that the compensable

injury was a factor in the need for additional medical treatment. Williams v. L & W Janitorial,

Inc., 85 Ark. App. 1, 145 S.W.3d 383 (2004).

       In Williams, supra, this court reversed the Commission’s denial of benefits, holding that

the medical doctors were under the mistaken belief that Williams’s knee injury had to be the

major cause for her need for knee replacement, which was incorrect. This court noted that

both doctors had testified that, while not the major cause for Williams’s knee replacement, her

compensable injury had at least been a factor in her need for knee replacement.

       In the present case, Dr. Gati stated that the February 2011 compensable injury would

not be the major cause of the need for knee replacement. As we held in Williams, however,



                                                4
                                 Cite as 2013 Ark. App. 755

this is an incorrect premise, because Jackson was only seeking additional medical benefits and

temporary total disability. Moreover, unlike the doctors in Williams, Dr. Gati would not say

that Jackson’s compensable injury was even a factor in Jackson’s need for a knee replacement:

       Q. But in this case there is no other explanation, causal explanation, in his
       medical history or medical records that started that ball rolling down the hill and
       him getting that treatment. He was asymptomatic, got kicked in the knee,
       ultimately needed a replacement. Whether it was lying dormant, he was not
       having problems, etcetera. The trauma, at least, persisted and elevated the
       problems to the point that he needed that replacement because he was not
       getting relief from any other treatment. Is that an accurate statement?

       A. His knee replacement followed a traumatic injury to his knee, but I can’t say
       that his knee replacement was ever related to his traumatic injury. You’ve asked
       me over and over and I cannot say within a medical degree of certainty that the
       traumatic injury caused him to have knee replacement.

Dr. Gati never opined that Jackson’s compensable injury was even a factor in Jackson’s need

for a total left-knee replacement—it was his opinion that the arthritis was the need for the

knee replacement; the Commission found his testimony to be credible, consistent, and

unequivocal that the need for Jackson’s knee replacement was not causally connected to his

compensable injury. Thus, Dr. Gati does not provide a causal connection between Jackson’s

compensable injury and Jackson’s need for a knee replacement. Therefore, it cannot be said

that the compensable injury aggravated the preexisting noncompensable condition of arthritis

in Jackson’s left knee that caused the need for a total knee replacement, and the Commission’s

decision that the knee replacement was not reasonable and necessary to treat Jackson’s

compensable injury must be affirmed.

       Affirmed.

       WALMSLEY and VAUGHT, JJ., agree.

       F. Mattison Thomas, III, for appellant.
       Bassett Law Firm, LLP, by: Curtis L. Nebben, for appellees.


                                               5